Citation Nr: 1520978	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-32 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for defecatory dysfunction with incomplete rectal emptying and fecal incontinence.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from November 1991 to November 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of a Department of Veterans Affairs (VA). 

In June 2014, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

The Veteran's defecatory dysfunction with incomplete rectal emptying and fecal incontinence requires the wearing of absorbent materials due to occasional involuntary bowel movements with moderate fecal leakage.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for defecatory dysfunction with incomplete rectal emptying and fecal incontinence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7332 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge, during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs     a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to her symptomatology and treatment history.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected defecatory dysfunction with incomplete rectal emptying and fecal incontinence, has been assigned a 10 percent disability rating under Diagnostic Code 7332 for impairment of sphincter control.  Diagnostic Code 7332 provides that a 10 percent rating is assigned for constant slight or occasional leakage; a 30 percent rating is assigned when there is evidence of occasional involuntary bowel movements necessitating the wearing of pads; a 60 percent rating is assigned for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating will be assigned when there is evidence of complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Treatment records starting in 2009 show that the Veteran was seen for complaints of fecal incontinence likely due to sphincter control.  In February 2009, a clinician noted defecatory dysfunction with incomplete rectal emptying.  A March 2009 endoanal ultrasound revealed complete absence of the anterior anal sphincter complex.

On VA examination in July 2011, the Veteran endorsed a history of fecal incontinence that did not require the use of pads.  The examiner noted occasional involuntary bowel movements with moderate fecal leakage.   

A VA examination report in July 2013 recorded a diagnosis of impairment of sphincter control having onset in 2009.  On examination, the Veteran endorsed an increase in the frequency of incidents of incontinence to approximately two to three times per week.  She reported being incontinent of stool at a rate of approximately one time per month.  She took continuous medication for her condition, a fiber supplement to stay regular.  She stated that she avoided exercise to prevent an incident of incontinence because exercising gave her the urge to defecate.  The Veteran reported she wore an absorbent protection pad and carried extra underwear when away from her home for an extended period of time.  

In support of her claim for a higher rating, the Veteran submitted a July 2013 statement from her spouse, wherein he reported that the Veteran constantly had      to be aware of her proximity to the nearest bathrooms due to unexpected bowel movements that she was unable to control.  In a November 2013 statement, he reported that the Veteran suffered from daily leakage that required daily use of underwear liners.  In statements and at hearing the Veteran reported the use of daily absorbent material, as her bowel movements were unpredictable and fecal leakage could happen at any time.  

The Veteran is competent to report that she has fecal leakage.  See Layno v. Brown, 6 Vet. App. 465 (1994).  During her June 2014 Board hearing, the Veteran asserted that the criteria for a 30 percent rating are met. The Board agrees.  The Veteran is not only competent in her report of fecal leakage and use of absorbent materials,   but is also credible.  Although she denied wearing a pad during the July 2011 examination, the examiner noted occasional involuntary bowel movements with moderate fecal leakage.  Thus, the fact that she reported occasional involuntary bowel movements with moderate fecal leakage suggests she may have benefitted from using absorbent pads.  Moreover, in subsequent statements and at the July 2013 VA examination, the Veteran admitted using absorbent protection pads when away from her home for an extended period of time, and it appears she may have previously used underwear liners.     

However, based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted at any period during the appeal.  While the evidence shows that the Veteran has some leakage and wears absorbent materials, the evidence does not support a finding of extensive leakage and frequent involuntary bowel movements, or any other criteria to warrant a rating in excess of 30 percent.  Accordingly, the schedular criteria for a rating in excess of 30 percent are not met.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. at 49.  In this case, resolving all doubt in the Veteran's favor, the evidence supports a higher rating of 30 percent.

The Board has considered whether the Veteran's service-connected defecatory dysfunction with incomplete rectal emptying and fecal incontinence presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The evidence fails to show marked interference with employment due to defecatory dysfunction with incomplete rectal emptying and fecal incontinence.  Nor has she been frequently hospitalized for this condition.  Consequently, referral for extraschedular consideration is not warranted. 

As a final point, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher  rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). However, in this case, there is no evidence or argument that the Veteran's service-connected defecatory dysfunction with incomplete rectal emptying and fecal incontinence renders her unemployable, and VA examinations throughout the appeal addressing employability do not suggest that the Veteran is unemployable due the service-connected disorder.  As such, a claim for a TDIU due to the service-connected disability under consideration has not been reasonably raised, and no further action pursuant to Rice is required.


ORDER

Subject to the laws and regulations governing monetary benefits, a 30 percent rating for defecatory dysfunction with incomplete rectal emptying and fecal incontinence is granted.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


